Argued October 27, 1932.
Mrs. Basch, one of the plaintiffs, is the owner of premises adjacent to a park in the City of Scranton, which premises she claims abut on an improved road bordering the park; the other plaintiff is the tenant in possession occupying certain refreshment booths and stands designed to cater to visitors to the park. The city claims that the highway is a part of the park area, and that the plaintiffs have no right of access to it. The city is about to erect a fence along plaintiffs' premises thus preventing an entry on the road by the plaintiff or her tenant.
The court, upon application made by the plaintiffs, issued a preliminary injunction restraining for the time being the erection of the fence until final determination of the matter. The court states: "The facts present a case of threatened injury which would be irreparable. For this reason, the city's hand should be stayed until the reciprocal rights of the parties can be settled by trial of the issue." The action of the court was apparently based on reasonable grounds, and this is the only matter which concerns us now. We refrain from a discussion of the merits of the litigation, which cannot be determined at this stage of the proceedings: Conrad v. Stillman, 96 Pa. Super. 356, and cases there cited.
The order is affirmed and the appeal is dismissed at the cost of the appellant.